Citation Nr: 1626564	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to October 17, 2014, and a disability rating in excess of 30 percent thereafter, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, from November 2001 to June 2002, and from March 2003 to July 2003, with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2014; a transcript of those proceedings is of record.

In August 2014, the Board remanded the Veteran's claim for further development.

In September 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2016 order, granted the parties' joint motion for remand, partially vacating the Board's September 2015 decision and remanding the case for compliance with the terms of the joint motion.  


FINDINGS OF FACT

1.  Prior to March 19, 2014, the Veteran's migraine headaches were not manifested by characteristically prostrating attacks occurring on average once a month during any several month period.

2.  From March 19, 2014, the Veteran's migraine headaches were manifested by characteristically prostrating attacks occurring more than once a month, but they were not productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  Prior to March 19, 2014, the criteria for an initial disability rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

2.  From March 19, 2014, the criteria for a disability rating of 30 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In the instant case, a May 2008 letter, sent prior to the October 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the October 2008 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his migraine headaches.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records are associated with the claims file.  The Veteran was also provided with VA examinations in October 2008, July 2012, and October 2014.  The Board finds that the examination reports are adequate to adjudicate the Veteran's claims because they are based on a review of the record and examination of the Veteran, and they address the relevant rating criteria allowing the Board to make a fully-informed decision.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran has not alleged, and the record does not otherwise demonstrate, that his migraine headache disability has worsened since the October 2014 VA examination; thus, a remand is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2014 hearing, the Veterans Law Judge noted the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that may have been overlooked or was outstanding that was pertinent to his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor he has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the August 2014 remand directives.  Specifically, the AOJ solicited information from the Veteran concerning the nature and severity of his headaches, obtained updated VA treatment records and associated them with the claims file, and scheduled the Veteran for a new VA examination in October 2014.  Finally, the matter was readjudicated in an November 2014 supplemental statement of the case.  Accordingly, there was substantial compliance with the August 2014 Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issues decided herein, and he has not argued any error or deficiency in the accomplishment of the duty to assist that has prejudiced him in the adjudication of his appeal.  As there is no indication that additional development is necessary to assist in the adjudication of his claim, the Board finds that the duty to assist has been fulfilled.



II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

Where an award of service connection for disability has been granted, and the assignment of the initial disability rating is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  "Staged ratings" are appropriate when distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistencies in statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's migraine headache disability is rated under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  The Veteran's migraine headaches are currently assigned a 10 percent disability rating for the period prior to October 17, 2014, and a 30 percent disability rating thereafter.

Diagnostic Code 8100 provides disability ratings for migraine headaches as follows: a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Board notes that prostrating attacks are not the same as headaches or even severe headaches.  The rating criteria and the Court have not defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (32th ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  "Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The Veteran's claim for service connection for headaches was received in April 2008.

During a December 2007 VA examination, the Veteran reported headaches associated with neck movement.  He stated that there was no weakness.

In October 2008, the Veteran underwent a VA examination.  During the examination, the Veteran reported that, in the summer of 2007, he suffered from increased neck pain, as well as daily severe headaches.  The headaches were described as bitemporal and occipital with neck pain.  He described a constant aching pain with tightness during his headaches, and a throbbing pain when his headaches were severe.  With regard to other symptoms, the Veteran denied vomiting, changes in vision, or dizziness during his headaches.  The Veteran reported that he was still able to perform his duties as a full-time student or as a worker in the IT field during his attacks.  He reported using Tylenol to treat his headaches.  He also stated that his headaches would sometimes interrupt his sleep, sometimes three times a week, and that he had missed about two weeks of work in the last year due to his headaches.  

After a complete examination, the examiner determined that the Veteran's headaches appeared to be predominately tension-type headaches associated with his cervical spine disability.  The examiner noted that his history of throbbing pain could represent either severe tension headaches or a possible vascular feature of a mixed headache syndrome.  While the examiner determined that the Veteran's headaches were associated with his service-connected cervical spine disability, the examiner determined that there did not appear to be sufficient evidence to indicate a classic migraine syndrome.

In his December 2008 notice of disagreement, the Veteran stated that his headaches interrupted his sleep every night, and that they has often caused him to miss school and work.

In July 2009, the Veteran was seen for his headaches at the VA Medical Center in Houston, Texas.  He reported that his headaches started one year prior, that they occurred two to three times per week.  He reported however, that his headaches had become more frequent, occurring two to three times per day, and that they lasted about an hour.  He described them as bitemporal without associated aura, photophobia, phonophobia, or extremity weakness.  He reported one episode of arm weakness, but stated that it had not recurred.  The Veteran was assessed with daily headaches for the last year.  The doctor noted that his headaches were not likely migraines given that his daily bilateral headaches were not accompanied by an aura.  Instead, the doctor found that his symptoms were consistent with tension headaches.

In September 2009, the Veteran reported that his was still having two to three headaches a day, although he reported that a new medication was working, despite causing dizziness.  He reported that his headaches occurred in the frontal area and that they lasted one hour.

An October 2009 VA treatment record notes that, since his last visit, his medication was changed.  He also reported that the new medication was helping him with his pain, as well as his ability to sleep through the night.  He still reported headaches two to three times a day, and stated that he occasionally took Tylenol for his severe headaches.  He was diagnosed with tension type headaches, and his medication was increased.

In his October 2009 substantive appeal, the Veteran reported that his medication had never given him relief.  He also stated that he had missed four to seven days of work per month.

In a February 2010 VA neurology consult, the Veteran reported that he was still suffering from headaches two to three times per day that were resolved with either Tylenol or on their own.  He described his headaches as bitemporal, that they lasted one hour, and that the sometimes radiated from the frontal to occipital areas.  He denied any associated aura, photophobia, phonophobia, nausea, vomiting, or extremity weakness.  He rated his headaches as an eight out of ten at their worst, and he denied daytime sleepiness.  He stated that he was able to exercise 30 minutes per day.  He stated that he did not stay in one position at work for a prolonged period of time, and that he did think there was a correlation between his headaches and meals, sleepiness, or any other triggers.  He reported that a prior medication made him sleepy.  The Veteran was assessed with tension type headaches.
 
A June 2010 VA neurology consult reflects the Veteran's reports of symptoms similar to those reported in February 2010.  He reported sleepiness on his medication, and stated that he had not taken any in the last 30 days.  The neurologist noted that the Veteran was able to exercise 45 minutes on a daily basis.  Overall, the neurologist determined that the Veteran's headaches were most likely tension headaches secondary to his neck.  Additionally, the neurologist determined that the Veteran's symptoms were not consistent with migraines.

In July 2012, the Veteran underwent another VA examination.  During the examination, he was diagnosed with tension headaches. The Veteran reported daily frontal headaches, and he denied constant head pain, pulsating or throbbing head pain, localized head pain to one side, pain on both sides of the head, and worsened pain with physical activity.  The Veteran also denied any other symptoms associated with his headaches, such as nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, or any other symptoms.  He said his headaches lasted less than one day at a time.  The examiner noted that the Veteran did not have characteristic prostrating attacks of either migraine headaches or non-migraine headaches.  The examiner also determined that the Veteran's headaches would not impact his ability to work.

The Veteran's VA treatment records are silent for any additional complaints of, or treatment for, any symptoms associated with his migraine headaches disability. 

During his March 2014 hearing, the Veteran stated that he was having more trouble at work, and that he would sometimes have to leave due to his headaches.  He reported suffering from four to five episodes a day and that, during these episodes, he was not able to do anything.  He stated that he was not taking any other medication other than ibuprofen.  He reported that there were a lot of times when he had to leave work because of his headaches.  When asked to describe the length of his episodes, the Veteran stated that they lasted 15 minutes, that ibuprofen usually relieved his pain, and that he would try to work through his symptoms.  He said he had suffered from seven to eight headaches that had lasted roughly a day on a monthly basis.  He stated that, because he had a part-time job, he did not need to take many sick days from work because his employer was very accommodating.

In October 2014, the Veteran underwent another VA examination.  The examiner diagnosed him with mixed tension and vascular headaches.  He reported that his headaches were bitemporal and occipital in location, and were throbbing and sharp in character.  He stated that his pain ranged from six to nine out of ten.  He reported that there was no preceding aura, and no other symptoms associated with his headaches.  He described his headaches as persistent and daily since their initiation, and he reported seven to eight prostrating attacks per month that lasted approximately one hour.

The Veteran's symptoms included pulsating or throbbing head pain, pain on both sides of his head, and worsening pain with physical activity.  The examiner noted that he suffered from characteristically prostrating migraine/non-migraine headache pain, but that his headaches were not manifested by very prostrating or prolonged attacks of migraine/non-migraines pain productive of severe economic inadaptability.  The examiner also noted that the Veteran's headaches impacted his ability to work.  Specifically, the examiner noted that he was employed on a full time basis and that he was forced to miss two days of work per month due to his severe headaches.

In a December 2014 statement, the Veteran argued that his headaches were more severe than the disability ratings currently assigned, and that, since 2008, he suffered from at least one or two headaches on a daily basis.  He also reported missing four to five days of work due to his headaches.

Based upon the evidence of record, the Board finds that, prior to March 19, 2014, the Veteran's migraine headache were not manifested by characteristic prostrating attacks occurring on average once a month over any several month period.  However, the Board finds that, from March 19, 2014, the Veteran's headaches more nearly approximated a presentation of characteristically prostrating attacks occurring on average of once a month, but they were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As a result, the Board finds that a rating of 30 percent is warranted from March 19, 2014; however, the evidence does not support a rating in excess of 10 percent prior to March 19, 2014, or in excess of 30 percent thereafter for this disability.

With regard to the period prior to October 17, 2014, the Board notes that, although the Veteran suffered from frequent daily tension headaches, his VA treatment records and the October 2008 and July 2012 VA examinations fail to demonstrate headaches with migrainous features and characteristically prostrating attacks.  For example, while the Veteran reported severe throbbing headaches during the October 2008 VA examination, he denied any additional symptoms such as vomiting, changes in vision, or dizziness, and he stated that he was still able to perform his work duties during his attacks.  Moreover, the October 2008 VA examiner noted that the Veteran's headaches appeared to be only tension headaches, as opposed to a migraine syndrome.  Furthermore, although the Veteran reported an increased frequency of headaches in July 2009, he denied any associated aura, photophobia, phonophobia, or extremity weakness, and his treating physician determined that his headaches were not likely migraines given the lack of an aura.  Subsequent VA treatment records note the Veteran's complaints of two to three headaches daily, as well as his statement that he either took medication for the pain or that he would allow the headache to resolve on its own.  See, e.g., September 2009 VA Treatment Record; October 2009 VA Treatment Record, February 2010 VA Treatment Record.  Similar to July 2009 VA treatment record, a February 2010 VA treatment reflects his denial of any additional symptoms associated with his headaches such as aura, photophobia, phonophobia, nausea, vomiting, or extremity weakness.  Similarly, while the July 2012 VA examination reflects his report of daily frontal headaches, he once again denied nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, or any other symptoms, and the VA examiner determined that his symptoms were not characteristically prostrating, and that it did not impact his ability to work.

With regard to the Veteran's lay statements concerning his headaches, the Board notes that he is competent to describe his symptoms, as well as the effects of his headaches, including his contention that his headaches have caused him to miss many days of work and school.  However, the Board finds the Veteran's VA treatment records, including his lay statements to his treatment providers, as well as the VA examination reports to be the most probative evidence on the question of whether his headaches are migrainous and whether his symptoms are characteristically prostrating.

Therefore, while the evidence reflects that the Veteran suffered from frequent headaches, the competent and credible evidence of record does not reflect headaches that have resulted in characteristically prostrating attacks occurring on average once a month over any several month period at any time prior to March 19, 2014.  As a result, an initial rating in excess of 10 percent for the period prior to March 19, 2014, is not warranted.

With regard to the period from March 19, 2014, it is reasonable to conclude a rating of 30 percent, but no higher, is warranted.  The Board notes that the Veteran's March 2014 testimony was consistent his October 2014 VA examination report, and the findings of the examiner.  For example, his March 2014 testimony and the October 2014 examination report indicate that his headaches were characteristically prostrating, and that he suffered from multiple attacks every month.  As a result, the Board finds that a disability rating of 30 percent is warranted from March 19, 2014.

However, the Board finds that a rating in excess of 30 percent is not warranted for this period.  Specifically, the evidence does not adequately support the conclusion that the Veteran's migraine headaches have been productive of severe economic inadaptability.  For example, although the Veteran reported some difficulties at work during his March 2014 hearing, including having to miss work, he indicated that his employer was accommodating and that he only had to take off three days of work for his headaches.  Similarly, during the October 2014 VA examination, the Veteran reported that he was working fulltime as a computer technician and that he missed only two days of work per month due to his headache disability.

Therefore, after granting the Veteran every benefit of the doubt, the Board finds that a 30 percent disability rating, but no higher, is warranted from March 19, 2014, for migraine headaches.  However, for the period prior to March 19, 2014, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  As the preponderance of the evidence is against any further increased or "staged" ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the symptoms and manifestations of the Veteran's service-connected migraine headache disability are contemplated by the schedular rating criteria and, therefore, no referral for extraschedular consideration is required.  His migraine headache disability is manifested by pain, resulting in prostrating attacks, which is contemplated in the schedular criteria.  Furthermore, his migraine headache disability does not present an unusual or exceptional disability picture since missing work is considered in the rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  
Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part of the claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the Veteran has indicated that his migraine headache disability has interfered with his job, there is no specific evidence or allegation that this disability, alone, renders him unable to secure or follow a substantially gainful occupation.  In fact, the record shows that the Veteran is presently employed full time as a computer technician.  Therefore, any further consideration of a TDIU in connection with the claim on appeal is not warranted.


ORDER

Prior to March 19, 2014, an initial disability rating in excess of 10 percent for migraine headaches is denied.

From March 19, 2014, a 30 percent disability rating, but no higher for migraine headaches is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


